        Case 2:09-cr-20046-JWL Document 1020 Filed 03/10/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                  Case No. 09-20046-07-JWL
                                       )
CLIFTON MILTON,                        )
                                       )
                      Defendant.       )
                                       )
_______________________________________)

                            MEMORANDUM AND ORDER

       Defendant pleaded guilty to conspiring to distribute, and possession with the intent

to distribute, heroin, in violation of 21 U.S.C. § 846. The district judge assigned to the case

at the time sentenced him to 188 months imprisonment. He is incarcerated at Tucson USP

and his present projected release date is May 23, 2023. This matter comes before the court

on the defendant’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

(doc. 1006). For the reasons set forth below, the court grants the motion.

       Defendant seeks relief pursuant to 18 U.S.C. § 3582(c)(1)(A). That statute allows

a defendant to bring a motion for reduction of a term of imprisonment “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” See id. The

government concedes that the defendant has exhausted his administrative remedies such

that the court has jurisdiction to consider the motion on its merits.
        Case 2:09-cr-20046-JWL Document 1020 Filed 03/10/21 Page 2 of 8




       Section 3582(c)(1)(A) provides that a court, after considering the applicable §

3553(a) factors, may reduce a term of imprisonment if it finds that “extraordinary and

compelling reasons” warrant the reduction and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” See 18 U.S.C. §

3582(c)(1)(A). The Sentencing Commission, as authorized by 28 U.S.C. § 994(t), has

recognized four categories of “extraordinary and compelling reasons.” See U.S.S.G. §

1B1.13, comment n.1. These include the defendant’s medical condition, age, family

circumstances, and a catch-all, “other reasons.” See United States v. Gieswein, 832 Fed.

Appx. 576, 577 (10th Cir. Jan. 5, 2021).1        The moving defendant bears the burden of

establishing that “compassionate release” is warranted under § 3582(c)(1)(A), and a court

exercises its discretion in ruling on such a motion. See United States v. Jackson, 2020 WL

2812764, at *2 (D. Kan. May 29, 2020) (Lungstrum, J.) (citing cases).

       The defendant argues that extraordinary and compelling reasons for immediate

release from prison exist because his medical conditions (obesity, type 2 diabetes,

hypertension and obstructive sleep apnea) and the conditions of his confinement create a

significantly increased risk of serious harm or death from the ongoing coronavirus



1
 The court recognizes “that some courts have concluded that passage of the First Step
Act has reduced—or even eliminated—the relevance of the Sentencing Commission’s
policy statement.” See United States v. Pinson, 2020 WL 7053771, at *3 n.5 (10th Cir.
Dec. 2, 2020) (citing United States v. Fox, 2019 WL 3046086, at *2–3 (D. Me. July 11,
2019) (collecting cases)). The Tenth Circuit has not addressed the issue but “has
continued to refer to it in deciding challenges related to § 3582(c)(1).” See id. Because
defendant has not articulated any reasons for release other than those outlined in the
Sentencing Commission’s policy statement in U.S.S.G. § 1B1.13, this issue has no
bearing on the court’s decision.
                                             2
        Case 2:09-cr-20046-JWL Document 1020 Filed 03/10/21 Page 3 of 8




pandemic. The government concedes that the defendant’s medical conditions constitute

extraordinary and compelling reasons sufficient for this court to consider early release under

the statute. Nonetheless, the government opposes the motion on the grounds that the §

3553(a) factors weigh against early release in light of the nature and seriousness of the

defendant’s offenses and to provide just punishment for those offenses. As highlighted by

the defendant in his reply, then, the sole question before the court is whether the § 3553(a)

factors outweigh the risks to the defendant’s health if he remains incarcerated for the 26

months remaining on his sentence.

       The court concludes in its discretion, for the reasons set forth below, that the §

3553(a) factors weigh in favor of early release when measured against the severe risk to the

defendant’s health if he remains in custody. Without question, the defendant’s underlying

health conditions place him at a higher risk with respect to the COVID-19 coronavirus. The

government does not dispute that defendant has each of the conditions highlighted in his

submissions—obesity, type 2 diabetes, hypertension and obstructive sleep apnea. The CDC

lists both obesity and type 2 diabetes as conditions that increase the risk of severe illness

from COVID-19. See CDC, Coronavirus Disease 2019 (COVID-19): People of Any Age

with Underlying Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last accessed March 9, 2021). The

CDC has also recognized that “strong and consistent” evidence from medical studies have

shown that both obesity and type 2 diabetes are in a category of conditions that present the

greatest risk of serious illness from COVID-19. See CDC, Evidence Used to Update the List

of Underlying Medical Conditions that Increase a Person’s Risk of Severe Illness from

                                             3
        Case 2:09-cr-20046-JWL Document 1020 Filed 03/10/21 Page 4 of 8




COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-

table.html (last accessed March 9, 2021).

       Consistent with this guidance, courts have frequently found obesity and type 2

diabetes as significant factors warranting early release. See United States v. Topete, 2021

WL 842547, at *6 (N.D. Ala. March 5, 2021) (ordering compassionate release of inmate

with type 2 diabetes, obesity and hypertension where inmate had served large majority of

sentence); See United States v. Naranjo-Castro, 2021 WL 795549, at *1 (D.N.M. Mar. 2,

2021 (same); United States v. Rivera, 2020 WL 5105090, at *3 (E.D. Mich. Aug. 31, 2020)

(granting motion for compassionate release where defendant had body mass index of 41.1

and defendant had served “large majority” of his sentence); United States v. Reads, 2020

WL 2572280, at *3 (E.D. Mich. May 21, 2020) (ordering compassionate release of 33-

year-old inmate with severe obesity and “prediabetes”); see also United States v.

Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (“The courts that granted compassionate

release . . . largely have done so for defendants who had already served the lion’s share of

their sentences and presented multiple, severe, health concerns.”). Clearly, defendant’s

obesity and diabetes provide an extraordinary and compelling reason for relief in this case,

as the government candidly recognizes in its response.

       Defendant’s hypertension only adds to his already increased risk of harm. The CDC

includes hypertension on its list of conditions that may increase an individual’s risk of

severe illness from COVID-19. See id. Additionally, in multiple studies of patients with

COVID-19, most patients who died had at least one comorbidity. See United States v.

Pullen, 2020 WL 4049899, at *5 (D. Kan. July 20, 2020). Among the comorbidities,

                                             4
        Case 2:09-cr-20046-JWL Document 1020 Filed 03/10/21 Page 5 of 8




hypertension appeared frequently, indicating a strong relationship between hypertension

and a patient’s likelihood of developing a severe illness from COVID-19. See id. (citing

JAMA Internal Medicine, Risk Factors Associated with Acute Respiratory Distress

Syndrome and Death in Patients with Coronavirus Disease 2019 Pnuemonia in Wuhan,

China, https://jamanetwork.com/journals/jamainternalmedicine/fullarticle/2763184 (Mar.

13, 2020)); The Lancet, Are Patients with Hypertension and Diabetes Mullitus at Increased

Risk for COVID-19 Infection?, https://www.thelancet.com/journals/lanres/article/PIIS-

2600(20)30116-8/fulltext (Mar. 11, 2020) (concluding that the most frequent comorbidities

of patients with COVID-19 were diabetes, hypertension, and cerebrovascular disease)).

       In addition to his underlying health conditions, defendant’s risk is increased by the

fact that he is presently incarcerated at Tucson USP, where more than 900 inmates have

been infected by COVID-19. The BOP’s website shows that 69 staff members have active

COVID-19 infections. Moreover, the record reflects that 10 inmates have died from

COVID-19 complications in recent months. Eight inmates died in December 2020; one

inmate died in January 2021; and one inmate died in February 2021. These facts, coupled

with defendant’s multiple and significant health risks, provide an extraordinary and

compelling reason for relief in this case.

       The policy statement in Guideline Section 1B1.13 requires that defendant not be a

danger to the safety of another person or the community, and the court finds that this

requirement is satisfied in this case. The government challenges this requirement on the

basis that the drug conspiracy in this case resulted in the death of one woman (related to

heroin use) and the overdose deaths of two more individuals. But the government advised

                                             5
        Case 2:09-cr-20046-JWL Document 1020 Filed 03/10/21 Page 6 of 8




the presentence writer in this case prior to sentencing that no death or overdoses related to

heroin use were directly linked to defendant. The court, then, is not persuaded by the

government’s argument at this juncture.

       Finally, the applicable § 3553(a) factors do not compel a contrary conclusion and

weigh in favor of compassionate release. Those factors are: (1) the nature of the offense

and the defendant’s personal history and characteristics; (2) his sentence relative to the

nature and seriousness of his offenses; (3) the need for a sentence to provide just

punishment, promote respect for the law, reflect the seriousness of the offense, deter crime,

and protect the public; (4) the need for rehabilitative services; (5) the applicable Guideline

sentence; and (6) the need to avoid unwarranted sentence disparities among similarly-

situated defendants. 18 U.S.C. § 3553(a)(1)-(6). To be sure, the nature of the defendant’s

offenses is serious. At the same time, he has been in custody since 2009, and further

incarceration––under the current circumstances–– is not necessary to promote respect for

the law, to provide just punishment and adequate deterrence to criminal conduct, or to

protect the public. In summary, in light of defendant’s current medical conditions, the

specific situation at his correctional facility, the looming risk of severe illness from

COVID-19, and the applicable sentencing factors under § 3353(a), the court finds that a

sentence of time served is sufficient, but not greater than necessary, to reflect the

seriousness of his offense, promote respect for the law, provide just punishment, afford

adequate deterrence, and protect the public from further crimes. The defendant’s motion is

hereby granted.



                                              6
        Case 2:09-cr-20046-JWL Document 1020 Filed 03/10/21 Page 7 of 8




       Defendant, however, does not have an approved release plan. Accordingly, the

United States Probation Office, at the court’s request, has submitted a Probation Form 12B

modifying the conditions that defendant will be subject to during his term of supervised

release to include conditions that would allow him to obtain emergency housing and to

remain housed in a residential reentry center until he secures an appropriate residence.

Defendant has executed a waiver of hearing to modify the conditions of his supervised

release in accordance with the Probation Form 12B. The court, having reviewed the form

submitted by the United States Probation Office, found probable cause and has issued a

signed copy of the Probation Form 12B authorizing the modification.            Because the

residential reentry center has notified the Probation Office that it cannot receive defendant

prior to April 1, 2020, this order will be stayed until that time.



       IT IS THEREFORE ORDERED BY THE COURT that defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 1006) is granted and

the court reduces defendant’s sentence to time served.



       IT IS FURTHER ORDERED that this Order is stayed until Thursday, April 1,

2021. Defendant’s term of supervised release will begin immediately upon his release from

the Bureau of Prisons. All previously imposed terms and conditions of defendant’s term of

supervised release, as modified by the Court on March 9, 2021, shall remain in effect.



       IT IS SO ORDERED.

                                               7
Case 2:09-cr-20046-JWL Document 1020 Filed 03/10/21 Page 8 of 8




Dated this 10th day of March, 2021, in Kansas City, Kansas.


                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                    8
